UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7468



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ERIC KAVE CONKLIN,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Abingdon. James P. Jones, Chief District
Judge. (1:03-cr-00096-jpj)


Submitted:   December 13, 2007         Decided:     December 21, 2007


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric Kave Conklin, Appellant Pro Se. Dennis H. Lee, COMMONWEALTH’S
ATTORNEY’S OFFICE, Tazewell, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Eric Kave Conklin appeals the district court’s order

denying his “Motion in Request of a Nunc Pro Tunc Order.”          We have

reviewed the record and find no reversible error.         Accordingly, we

affirm for the reasons stated by the district court.                   United

States v. Conklin, No. 1:03-cr-00096-jpj (W.D. Va. Sept. 20, 2007).

We   dispense   with   oral   argument   because   the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -